PER CURIAM.
This cause is before the court on an appeal from a final judgment finding that some wild peafowl, either temporarily or permanently residing on appellants’ land, constitute a nuisance. This finding is supported by ample competent evidence and should be, and is, affirmed.
The only other issue before the court is the method of capture and place of relocation of these peafowl. The final judgment under review does not make clear how this is to be accomplished. We remand for an evidentiary hearing for the trial judge to make this determination so as to accomplish the same with the greatest safety to both the peafowl and the appellant landowners.
ANSTEAD and GLICKSTEIN, JJ., and KLEIN, HERBERT M., Associate Judge, concur.